Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of application remarks filed on 02/15/2022, the restriction requirement mailed on 12/15/2021 is withdrawn and a corrected restriction is set forth below.
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 2, drawn to an optical system for correcting centration errors and/or angular errors, comprising, in a beam path: an optical compensated system having a plurality of optical elements in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated; and a correction unit arranged in an infinity space of the beam path and between the at least two optical elements, wherein the correction unit changes the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation, and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set with particular control unit details being a mirror, defined as Bsp1, classified in G02B 7/182.
II. Claims 1 and 3, drawn to an optical system for correcting centration errors and/or angular errors, comprising, in a beam path: an optical compensated system having a plurality of optical elements in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated; and a correction unit arranged in an infinity space of the beam path and between the at least two optical elements, wherein the correction unit changes the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation, and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set with particular control unit details being a prism, defined as Bsp2 , classified in G02B 7/1805.
III. Claims 1 and 4, drawn to an optical system for correcting centration errors and/or angular errors, comprising, in a beam path: an optical compensated system having a plurality of optical elements in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated; and a correction unit arranged in an infinity space of the beam path and between the at least two optical elements, wherein the correction unit changes the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation, and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set with particular control unit details being a feedback controlled manner, defined as Bsp3, classified in G02B 27/0068.
IV. Claims 1, 5 and 6, drawn to an optical system for correcting centration errors and/or angular errors, comprising, in a beam path: an optical compensated system having a plurality of optical elements in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated; and a correction unit arranged in an infinity space of the beam path and between the at least two optical elements, wherein the correction unit changes the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation, and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set and a detector, defined as ABbr, classified in G02B 21/0096.
V. Claims 1, 7, 12 and 13, drawn to A method for correcting centration errors and/or angular errors in a beam path of an optical system, the optical system including an optical compensated system having a plurality of optical elements in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated and a correction unit arranged in an infinity space of the beam path and between the at least two optical elements, wherein the correction unit is configured to change the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation, and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set, the method comprising the steps of: measuring a current imaging aberration and ascertaining a target position of the correction unit that results in a minimization of a current imaging aberration as a calibration value; moving the correction unit into the target position; measuring the current imaging aberration and comparing it to a permissible tolerance value; ascertaining a new target position if the current imaging aberration exceeds the permissible tolerance value or ending the method if the current lateral chromatic aberration falls below the permissible tolerance value, classified in G02B 26/62.
VI. Claims 1 and 8-11, drawn to a  method for correcting centration errors and/or angular errors in a beam path of an optical system, the optical system including an optical compensated system having a plurality of optical elements in which at least two optical elements of the plurality of optical elements are aligned relative to one another such that imaging aberrations of the at least two optical elements are compensated and a correction unit arranged in an infinity space of the beam path and between the at least two optical elements, wherein the correction unit is configured to change the propagation direction of radiation propagating along the beam path and the correction unit either has a reflective surface or is embodied to be transmissive for the radiation, and wherein the correction unit is adjustable such that the angle of a change in the propagation direction can be set, the method comprising the steps of: defining an object field and arranging a sample at the center of the object field; ascertaining the position of the imaged representation of the sample in an image field as a reference position; and comparing the ascertained image field position to an expected image field position as a calibration value; and generating control commands corresponding to the calibration value and controlling the correction unit, classified in G02B 21/0052.
4.	Claim 1 link(s) inventions 1-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.	The inventions are independent or distinct, each from the other because:
Inventions IV and [I-III], respectively, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular correction unit details of being a mirror of invention I, the particular correction unit details of being a prism pair of invention II or the particular correction unit details of being a feedback-controlled manner of invention III.  Each of the subcombinations I-III have separate utility such as an optical system by itself  having with their respective mutually exclusive claimed features as set forth in item 3 above (see bold lettering). 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions I-III as claimed have a materially different design, mode of operation, function, or effect. For example, invention I imparts of reflective mode of operation, function or effect, invention II imparts a refractive/dispersive mode of operation, function or effect and invention III imparts a feedback-controlled mode of operation, function or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and [I-IV], respectively, are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process as clearly evidenced by the bold features set forth in invention VI. 
Alternatively, the  process as claimed can be practiced by another and materially different apparatus, such as with a mirror of invention I, a prism pair of invention II, a feedback-controlled manner of invention III, or a detector and/or lenses of invention IV.
Inventions VI and [I-IV], respectively, are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process as clearly evidenced by the bold features set forth in invention VI. 
Alternatively, the  process as claimed can be practiced by another and materially different apparatus, such as with a mirror of invention I, a prism pair of invention II, a feedback-controlled manner of invention III, or a detector and/or lenses of invention IV.
Inventions V and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions V and VI as claimed have a materially different design, mode of operation, function, or effect as clearly evidenced by their respective mutually exclusive claimed features as set forth in item 3 above (see bold lettering).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and
(b) the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive claimed features/characteristics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
7.	This application contains claims directed to the following patentably distinct species
A). An optical arrangement comprising a correction (mirror) unit as depicted by Fig. 2; 
B). An optical arrangement comprising a correction (prism pair) unit as depicted by Fig. 4; and 
C). An optical arrangement comprising a correction (lens) unit as depicted by Fig. 7.
8.	The species are independent or distinct because of their mutually exclusive characteristics or features mentioned above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive characteristics or features stated above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
9.	A telephone call was made to Mr. Mark Bellermann on 05/20/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
May 20, 2022
						

/RICKY D SHAFER/
Primary Examiner, Art Unit 2872